EXHIBIT 10.1
HAVERTY FURNITURE COMPANIES, INC.
AMENDMENT TO 2014 LONG-TERM INCENTIVE PLAN
This Amendment ("Amendment") to the Haverty Furniture Companies, Inc. 2014
Long-Term Incentive Plan (the "Plan") shall be effective as of the 1st day of
June 2018.
1.   Section 4(a) of the Plan shall be deleted in its entirety and replaced with
the following:
"(A)  Shares Available. Subject to the provisions of Section 4(B) hereof, the
maximum number of Shares that may be issued under the Plan shall be (i) 500,000
plus (ii) the number of Shares that were authorized but unissued under the
Haverty Furniture Companies, Inc. 2004 Long-Term Incentive Plan (the "2004
Plan") as of the Effective Date plus (iii) the number of Shares subject to
outstanding grants under the 2004 Plan (each, a "2004 Plan Award") on the
Effective Date that are forfeited or expire on or after the Effective Date in
accordance with the terms of the underlying grants plus (iv) the number of
Shares surrendered on or after the Effective Date to exercise a 2004 Plan Award
or withheld on or after the Effective Date to satisfy withholding tax
liabilities under a 2004 Plan Award. The number of Shares actually issued or
transferred by the Company upon the exercise of Incentive Stock Options may not
exceed 500,000, subject to adjustment as provided in Section 4(B) of the Plan.
If, after the Effective Date, any Shares covered by an Award granted under this
Plan, or to which such an Award relates, are forfeited, or if such an Award is
settled for cash or otherwise terminates, expires unexercised, or is canceled
without the delivery of Shares, then the Shares covered by such Award, or to
which such Award relates, or the number of Shares otherwise counted against the
aggregate number of Shares with respect to which Awards may be granted, to the
extent of any such settlement, forfeiture, termination, expiration, or
cancellation, shall again become Shares with respect to which Awards may be
granted. Shares withheld from an Award to satisfy tax withholding requirements
shall count against the number of Shares remaining available for Awards under
the Plan, and Shares delivered by a participant to satisfy tax withholding
requirements shall not be added to the number of Shares remaining available for
Awards under the Plan. In addition, (i) the full number of Shares subject to an
Option shall count against the number of Shares remaining available for Awards
under the Plan, even if the exercise price of an Option is satisfied through
net-settlement or by delivering Shares to the Company (by either actual delivery
or attestation), and (ii) the full number of Shares subject to a Stock
Appreciation Right shall count against the number of Shares remaining available
for Awards under the Plan (rather than the net number of Shares actually
delivered upon exercise).  Each 2004 Plan Award shall remain subject to the
terms of the applicable award agreement and the 2004 Plan, but Shares delivered
pursuant to such award on or after the Effective Date shall be issued under this
Plan."
2.   The Plan, as modified by the terms of this Amendment, shall continue in
full force and effect from and after the date of the adoption of this Amendment.
[SIGNATURE ON NEXT PAGE]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Haverty Furniture Companies, Inc. acting by and through its
duly authorized officers, has caused this Amendment to be duly executed on the
9th day of April 2018.




HAVERTY FURNITURE COMPANIES, INC.
By: /s/ Clarence H. Smith 
Name: Clarence H. Smith 
Title:  Chairman of the Board, President and
           Chief Executive Officer 



